 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTom's Ford Incorporated and Amalgamated LocalUnion No. 355. Case 22-CA-8072May 25, 1978DECISION AND ORDERBY MEMBERS JENKINS. PENELLO, AND MURPHYUpon a charge filed on November 30, 1977, byAmalgamated Local Union No. 355, herein calledthe Charging Party or the Union, and duly served onTom's Ford Incorporated, herein called Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 22, is-sued a complaint and notice of hearing on December21, 1977, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfair la-bor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Cop-ies of the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on November 11,1977, following a Board election in Case 22-RC-6840 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about November 18, 1977, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Charging Party as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On December 30, 1977.Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint. The Respondent admits all the factualallegations of the complaint, including its refusal torecognize and bargain with the Union. Respondentdenies only those paragraphs which relate to the un-derlying representation case and which allege that amajority of the employees of Respondent in the unitdescribed in the complaint designated and selectedthe Union as their representative for the purposes ofcollective bargaining and that the Union has been,and is, the representative of a majority of the em-Official notice is taken of the record in the representation proceeding.Case 22 -RC-840, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended See1. T Electrovs.rrtms, In.. 166 NL.RB 938 (1967), enfd. 388 F 2d 683 (' A. 4.1968); Golden Agi Beverage Co.. 167 NLRB 151 (1967), enfd. 415 1 2d 26(C.A. 5. 1969): Inierty'pe Co v. Penello, 269 F.Supp. 573 (D.CVa.. 1967).Follert (orp., 164 NLRB 378 (1967). enfd. 397 F. 2d 91 (('.A 7. 19681. Sec.9(d) of the NLRA, as amended.ployees. Respondent also denies that it violated Sec-tion 8(a)(5) and (1) of the Act.On February 27, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment and memorandum in supportthereof, and submitted in effect that Respondent inits answer was attempting to relitigate issues whichhad been raised and litigated in the representationcase and in a subsequent unfair labor practice pro-ceeding.2On March 6, 1978, the Board issued an or-der transferring the proceedings to the Board andNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not be grant-ed. Respondent thereafter, on March 18, 1978, filed amemorandum in opposition to the Motion for Sum-mary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs reflected above, Respondent admits all the fac-tual allegations of the complaint, including its refusalto recognize and bargain with the Union which hasbeen certified as the collective-bargaining representa-tive of the employees described in the complaint. Inits response to the Notice To Show Cause, Respon-dent admits again that it refused to bargain with theUnion and asserts that the Board's Decision and Or-der which issued October 18, 1977, is not binding asdeterminative of the challenges to the ballots of Ste-ven Elyard, Victor Webb, and Richard Webb.3Morespecifically, Respondent argues that the Motion forSummary Judgment should be dismissed or a rulingwith respect thereto be postponed because the ques-tion of the eligibility of Elyard, V. Webb and R.Webb to vote in the September 15, 1976, election iscurrently pending review in the Third Circuit Courtof Appeals, and that reversal of the Board's findingthat Elyard, V. Webb and R. Webb were discrimina-torily discharged would not only necessarily invali-date the Union's certification, but would eliminate2 uoiiiv Ford. Incorpl rated, 233 NLRB 23 (1977. I he representation casewas consolidated with allegations of violations of Sec. 8ta)(3) and (I) forhearing. The Board thereafter overruled all challenges and found the viola-tions alleged Amalgamated Local Union No 355. the Charging Partyherein. was subsequently certifiedIn its Decision and Order, 7'omi Ford Ineorporated. supra, the Boardadopted the Administrative Law Judge's findings and recommendationsand directed the Regional Director to open and count the challenged ballotscast by Elyard, V. Webb and R. Webb and prepare and cause to be servedon the parties a revised talls of isllots and issue an appropriate certifica-tion. We agreed therein that these employees had been discriminatoril) dis-charged.236 NLRB No. 47424 TOM'S FORD INCORPORATEDthe concomitant duty of Respondent to bargain,which is the basis of the present complaint. We findno merit in Respondent's contentions, "for it is wellsettled that the pendency of collateral litigation doesnot suspend the duty to bargain under Section8(a)(5)." 4 Accordingly, the pendency in the court ofappeals of Respondent's petition to review our earlierDecision is no defense to its admitted refusal to bar-gain with the certified representative of its serviceand parts department unit employees.Clearly by its answer to the complaint and morespecifically by its denials, in whole or in part, of theallegations of the complaint and the arguments pro-pounded in its response to the Notice To ShowCause, Respondent is attempting to relitigate thesame issues which it raised in Cases 22 CA-7103 and22-RC-6840.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by Respondent in this proceedingwere or could have been litigated in the prior consoli-dated proceeding, and Respondent does not offer toadduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe consolidated proceeding. We therefore find thatRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceeding.We shall, accordingly, grant the motion for SummaryJudgment.6On the basis of the entire record. the Board makesthe following:FINDINGS OF FA(TII THE BtLSINESS OF THEl RISPONI)ENIAt all times material herein, Respondent, a NewK4 eller Aluminum Chairs Southern. In., and /eller ladders Southern, In M.subsidiaries of Keller Industries. Inc.. 173 NLRB 947 (1968). citing In fn. 14,Board and court decisions. See also G(reat Dune Trailers. Ins .191 NL RB 6(1971). Poria-Kamp Manufacturing Company, Incs 189 NLRB 899 (1971 1and Sec. 10(g) of the Act which prosides: i'he commencement of proceed-ings under subsection (e) or (f) of this section shall not. unless speclfhall)ordered by the court, operate as a stav of the Board's order"See Pittsburgh Plate Glass Co v. NI RB, 313 S. 146, 162 11941)Rules and Regulations of the Board. Sees 102.671f) and 102.69(c).6 The General Counsel's request for expenses incurred in the investitgatioand conduct of this case, and related expenses incurred. is denied ais we donot find Respondent's defense herein to be frivolsous. Heck A's In .215NL.RB 765 11974)1 Amsterdam Prinsing and litho (Corp. 223 NL.RB 37011976). enfd. tub nosnt l.cal 259. Graphic .4rts Internation.ll I nion. 4 l'1C(0 s NI.1.R B, 559 F 2d 187 (C A D.(C. 1977)Jersey corporation, has maintained its principal of-fice and place of business at 200 Route 35, Keyport,New Jersey, and has been continuously engaged atthis location in the retail sale and servicing of newand used automobiles. Respondent's Keyport facilityis the only facility involved in this proceeding.In the course and conduct of Respondent's busi-ness operations during the previous 12 months, saidoperations being representative of its operations atall times material herein, Respondent derived grossrevenue in excess of $500,000 from the sale and ser-vicing of new and used automobiles. During thissame period, Respondent purchased and caused tobe shipped to its Keyport, New Jersey, facility auto-mobiles valued in excess of $50,000, and which auto-mobiles were shipped to said location directly fromStates of the United States other than the State ofNew Jersey.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.II. THE LABOR ORGANIZATION INVOLVEDAmalgamated Local Union No. 355, is a labor or-ganization within the meaning of Section 2(5) of theAct.111 TIIE UNFAIR LABOR PRACTICESA. The Represenrarion Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time service de-partment and parts department employees em-ployed by the Respondent at its 200 Route 35,Keyport. New Jersey, location, but excluding allnew- and used-car sales employees, office cleri-cal employees, professional employees, guardsand supervisors as defined in the Act.2. The certificationOn September 15, 1976, a majority of the employ-ees of Respondent in said unit, in a secret ballot elec-tion conducted under the supervision of the RegionalDirector for Region 22, designated the Union as theirrepresentative for the purpose of collective bargain-425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on November 11, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefuisalCommencing on or about November 16, 1977. andall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about November 18, 1977. and continuing atall times thereafter to date, the Respondent has re-fused, and continues to refuse, to recognize and bar-gain with the Union as the exclusive representativefor collective bargaining of all employees in saidunit.Accordingly, we find that Respondent has, sinceNovember 18. 1977, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and ( 1) ofthe Act.IV THE EFFi-(F1 O-IF IHE UNFAIR LABOR PRA( I('I-S I'PON'(OMMlERCEThe activities of Respondent, set forth in section111, above, occurring in connection with the opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic.and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962): Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction Companyr, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCL.USIONS OF LAW1. Tom's Ford Incorporated is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Amalgamated Local Union No. 355 is a labororganization within the meaning of Section 2(5) ofthe Act.3. All full-time and regular part-time service de-partment employees and parts department employ-ees employed by the Respondent at its 200 Route 35,Keyport, New Jersey, location, but excluding allnew- and used-car sales employees, office clericalemployees, professional employees and supervisorsas defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since November 11, 1977, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about November 18, 1977,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-426 TOM'S FORD INCORPORATEDlations Board hereby orders that the Respondent,Tom's Ford Incorporated. Keyport, New Jersey, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Amalgamated LocalUnion No. 355 as the exclusive bargaining represen-tative of its employees in the following appropriateunit:All full-time and regular part-time service de-partment and parts department employees em-ployed by the Respondent at its 200 Route 35,Keyport, New Jersey, location, but excluding allnew- and used-car salesmen, office clerical em-ployees, professional employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at 200 Route 35, Keyport, New Jersey,copies of the attached notice marked "Appendix.' 7Copies of said notice, on forms provided by the Re-gional Director for Region 22, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placesIn the event that this Order is enforced by a Judgment of a UnitedStates ( ourt of Appeals. the words in the notice reading "Posted by Orderof the National labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered. defaced, orcovered by any other material.(c) Notify the Regional Director for Region 22. inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNoric([i To EMPL.OYEE SPosIED BY ORDER 01: I IF.NAIIO()AI LABOR RFIA-riONS BOARDAn Agency of the United States GovernmentWF will Nor refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Amal-gamated Local Union No. 355, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WI, \'I.L NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.Wt- wiill upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay. wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time service de-partment and parts department employeesemployed by the Respondent at its 200 Route35, Keyport, New Jersey, location, but exclud-ing all new- and used-car sales employees, of-fice clerical employees, professional employ-ees, guards and supervisors as defined in theAct.ToMws FoRD IN( ORPORATED427